Citation Nr: 0403350	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  98-08 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for patellofemoral syndrome 
of the right knee with degenerative joint disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION


The veteran had active service from February 1980 to February 
1983.

The appeal arises from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

This claim was previously before the Board in May 2001 and 
again in June 2003 and remanded for additional development 
and adjudication.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for phlebitis of the left leg and the VA has made reasonable 
efforts to develop such evidence.

2.  Medical records do not provide evidence or a medical 
opinion that the veteran's patellofemoral syndrome of the 
right knee with degenerative joint disease, first 
demonstrated many years after discharge from service, is 
etiologically related to military service.


CONCLUSION OF LAW

The veteran is not shown to have patellofemoral syndrome of 
the right knee with degenerative joint disease, due to 
disease or injury, which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and her representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159 (2002).  In letters dated in June 2001 and May 2002, 
the RO informed the veteran and his representative of what 
information and evidence the VA still needed from the 
veteran; what the VA would do to help with her claim; and 
when and where she should send the information or evidence.  
In addition, the letter informed the veteran that the VA 
would make reasonable efforts to help her obtain medical 
records necessary to support her claim, if she signed forms 
authorizing the VA to request them from the person or agency 
that had them.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  As noted, the 
Board finds that all necessary development has been 
accomplished.  Moreover, the veteran has been offered an 
opportunity to submit additional evidence in support of her 
claim and pursuant to the Board's remands, the RO collected 
all available medical records from all health care providers 
identified by the veteran.  The RO has made reasonable 
efforts to develop the record, in that the service medical 
records were obtained and associated with the claims folder, 
and they appear to be intact.  The RO has regularly 
undertaken efforts to assist her throughout the claims 
process by obtaining evidence necessary to substantiate her 
claim, to include affording her a comprehensive VA 
examination, which has been associated with the claims file.  
In June 2001, the veteran completed and returned a release 
form authorizing VA to obtain medical records from her 
personal physician, W. DiGiacomo, M.D., for treatment of her 
right knee from December 1991 to March 1992.  In June 2001, 
the RO sent a letter to Dr. DiGiacomo, requesting any records 
of the veteran's reported treatment, but he did not respond.  
The RO reiterated the request in May 2002 with the same 
result.  The RO informed her in the May 2003 supplemental 
statement of the case that the records had not been received.  

While the RO has been unsuccessful in obtaining these 
records, additional development to do so is unnecessary in 
view of the medical evidence currently of record.  With 
regard to Dr. DiGiacomo's records, the dates of treatment 
were in 1991, 8 years after the veteran's discharge from 
service and, according to the veteran, in conjunction with 
treatment of injuries sustained in a fall.  It is unlikely 
that these records would do more than merely corroborate the 
medical evidence already of record attesting to degenerative 
changes of the right knee attributable to an intercurrent 
injury.  Thus, no useful purpose would be gained in further 
delaying a decision in this case by requesting Dr. 
DiGiacomo's records for a third time.  38 U.S.C.A. 
§ 5103A(a)(2) (West 2002); See also Franzen v. Brown, 9 Vet. 
App. 235 (1996) (the Board is not required to remand an 
appeal for further evidentiary development ". . . in 
circumstances where the performance of that duty would be a 
futile act").

The Board is aware of the holding in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004), wherein the United 
States Court of Appeals for Veterans Claims held that the 
plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires 
that notice to a claimant pursuant to the VCAA be provided 
"at the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that the Secretary failed to  demonstrate that, "lack of 
such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id 
at 13.  In the present case, notice was not given the veteran 
prior to the first rating action, as the first rating action 
preceded the implementation of VCAA.

In order to satisfy the holding in Pelegrini would require 
the Board to dismiss this case.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio,  which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision , the claimant would have to file a new 
notice of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  

The Board does not believe that voiding the August 1997 
rating decision is in this veteran's best interests.  Simply 
put, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  She was provided with 
notice of the appropriate law and regulations.  She was 
provided notice of what evidence she needed to submit, and 
notice of what evidence VA would secure on her behalf.  She 
was given ample time to respond.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence she 
should submit to substantiate her claim."  Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004)  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without harm or prejudice to the 
appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).

In general, in order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Factual Background

Service medical records show that in early April 1981 the 
veteran was treated for a deep tendon laceration of the right 
knee.  During follow-up evaluation a month later, the wound 
was healing well with a small amount of drainage.  In mid-May 
she was treated for complaints of mild tenderness over the 
scar on the right knee.  She complained of shooting pain on 
the lateral aspect of right patellar tendon in mid-patella 
area.  The examiner noted possible superficial wound 
infection.  The injury was apparently acute and transitory in 
nature and resolved with treatment, as there are no 
subsequently dated medical records on file reflecting further 
complaints, evaluation or treatment during the remaining 
months of service.  Service medical records contain no 
evidence of right knee patellofemoral syndrome or arthritis.  

The veteran underwent VA examination in August 1983 (7 months 
after service discharge).  At that time she gave a history of 
soft tissue injury during service.  The wound was closed 
secondarily because of fear of infection.  Objectively, range 
of motion of the right knee was 0 to 135 degrees.  Her gait 
was normal and she was able to accomplish deep knee bending.  
There was no evidence of crepitation and no signs of joint 
line pain, instability, or effusion.  The diagnosis was 
healed laceration on the anterior surface of the right knee 
without complication or sequelae.  

Post service VA outpatient treatment records dated from 1995 
to 1997 show the veteran was initially treated in March 1996 
for complaints of pain under the patella.  She gave a history 
of traumatic rupture of the patellar tendon.  X-rays showed 
evidence of early degenerative joint disease.  However, these 
treatment records do not, in any way, suggest that the 
veteran's right knee symptomatology arthritis originated 
during her military service.  

In connection with her 1996 claim for service connection, the 
veteran was examined by VA in June 1997.  At that time she 
attributed her current complaints to the original injury she 
sustained in service, which she believed to be a partially 
torn patella.  She also gave a history of injuries sustained 
in a post-service fall in 1991.  She provided the examiner a 
copy of 1991 MRI report which he noted showed a tear within 
the posterior horn of the lateral meniscus and possible 
injury to the anterior cruciate ligament as well as a 
moderate joint effusion.  The examiner also noted the 
veteran's original laceration injury in service as well as 
the 1983 VA examination report, which showed healed 
laceration on the anterior surface of the right knee with no 
complications.  Clinical evaluation was essentially 
unremarkable.  However, June 1997 X-rays showed extensive 
degenerative changes with malalignment and effusion.  The 
examiner concluded that the veteran's current knee complaints 
were not related to her inservice laceration injury, which 
apparently healed well.  However, the examiner did indicate 
that the veteran's current complaints may be related to the 
fall in 1991, resulting in a partially torn anterior cruciate 
ligament.  In addition she developed degenerative joint 
disease, which was also a consequence of her previous injury 
outside of the military as opposed to the laceration injury 
from service.

Additional VA and private outpatient treatment records dated 
from 1997 to 2003 show continued treatment for right knee 
pain.  

Analysis

Service medical records fail to reveal any significant right 
knee injury other than laceration of the right knee.  As 
such, the veteran's service medical records do not 
affirmatively establish that her current right knee 
patellofemoral syndrome and degenerative joint disease had 
their onset during military service.

The earliest notation in the medical records of a diagnosis 
of patellofemoral syndrome or degenerative joint disease of 
the right knee was in the mid-1990's.  This leaves a 
significant gap between service and the initial confirmation 
of the disability with no clinical support for acute or 
inferred manifestations or continued symptoms.  Further, the 
veteran has not brought forth any competent evidence that 
would establish a nexus between her current symptoms and 
active military service and no examiner has attributed the 
veteran's current right knee disability to military service.  
The VA examiner in 1997 essentially concluded that although 
the veteran had a history of right knee laceration dating 
back to service, that injury did not play a role in the 
development of her current right knee disability.  Rather, 
the current right knee disability resulted from an unrelated 
intercurrent injury in 1991.  

The veteran has essentially asserted that her prior injury in 
service involved injury to the right patella itself, rather 
than the tendon.  However, to the extent that this contention 
describes the severity of the veteran's 1981 injury, it is 
contradicted by the contemporaneous medical reports.  The 
Board notes that there was the trauma to the right knee in 
1981, but not of the type or severity alleged by the veteran.  
The service medical records note no complaints of any of the 
symptoms that the veteran now reports or any description of 
the type of serious injury that the veteran now details.  The 
Board finds that the objective contemporaneous medical 
records are more probative to the question of the severity of 
the injury in question than the veteran's inconsistent 
history reported many years after the injury.  In this 
respect the Board is not finding or implying that the veteran 
is deliberately or consciously misrepresenting her medical 
history.  Rather, the Board simply concludes that the 
contemporaneous service medical records are far more reliable 
as to events inservice than is remote memory.  

The veteran has not brought forth any medical evidence that 
would either refute the VA opinion or suggest a nexus between 
her right knee disability and service, and a layman such as 
the veteran is not competent to offer a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The single 
competent medical opinion in the record conclusively found no 
etiological relationship between the injury in service and 
subsequent development of current patellofemoral syndrome of 
the right knee with degenerative joint disease.  As the 
veteran's current disorder has not been medically associated 
with military service, there is no foundation upon which to 
allow the claim.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to service connection for patellofemoral syndrome 
of the right knee with degenerative joint disease is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



